DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 340 in Fig 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 6, 8, 11, 13, 15, 17 and 19-20 are objected to because of the following informalities: 
In claim 1: “along at least two directions orthogonal to one another [[x, y or x, z or y, z]] …along at least one of said two directions orthogonal to one another [[x, y or x, z or y, z]].”  
In claim 4: “wherein said cage is also quipped with a liquid container adapted [[to]] for watering said laboratory animals…” 
In claim 8: “The cage according to claim 6,wherein said third means adapted…” contains a typographical error. There should be a space should be inserted between the comma and the word wherein. 
In claim 13: “wherein said cage is equipped with a liquid container adapted [[to]] for watering said laboratory animals…”
In claim 4, 6, 8, 11, 13, 15: “along at least one of said two directions orthogonal to one another [[x, y or x, z or y, z]].”
In claims 17, 19, 20: “orthogonal to one another [[(x, y and z)]]”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1, 2: “first means adapted to …” 
In claims 4, 5, 11, 12: “second means adapted to ...” 
In claims 6, 7, 8, 10, 13, 14, 15: “third means adapted to …” 
In claims 17-20: “fourth means adapted to …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conger (US Patent No 9,516,858 B2) in view of Laliberte (US Patent No 8,074,602 B2).
Regarding claim 1, Cogner discloses a cage for housing laboratory animals (Fig 7), 
said cage (cage 20; Fig 7) comprising a bowl (130) and a cap or cover (132) which may be positioned on said bowl (130) in a removable manner, 
wherein said cap and said bowl, with said cap positioned on said bowl, define an internal space which is closed and not accessible from the outside (Fig 7),
wherein in said internal space a feeder is positioned, adapted to contain food adapted to feed said laboratory animals (food in container for animals).

Cogner discloses a sensor in the cage for identifying cage conditions such as a food change (col 36; ln 5-20). 
Laliberte discloses a device for maintaining domestic and/or laboratory animals (analogous art). Cogner does not explicitly disclose, Laliberte discloses:
first means adapted to detect the presence and/or quantity of food in said feeder (magnetic field sensor 44), characterized in that said first means adapted to detect the presence and/or quantity of food in said feeder comprise first means adapted to generate a magnetic field (44) and first means adapted to detect and measure said magnetic field along at least two directions orthogonal to one another x, y or x, z or y, z (44), and 
wherein said first means adapted to generate said magnetic field are movable and positioned so that each variation equal to or greater than a predefined variation of the quantity of food in said feeder translates into a variation of at least the intensity and/or the direction of said magnetic field along at least one of said two directions orthogonal to one another x, y or x, z or y, z (44).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laliberte by incorporating the first means adapted to detect the presence and/or quantity of food as taught by Cogner. 
This would be done to “allow lab personnel to reliably and conveniently monitor the interior conditions of each individual cage supported by a rack system” and “allow for tracking of cage conditions and identification of cages that share certain conditions (e.g. amount of food and/or water placed into the cage and when each amount was placed in the cage…)” (Cogner; col 36, ln 61-col 37, ln 15). 

Regarding claim 11, Cogner discloses a cage for housing laboratory animals (Fig 7), 
said cage (20; Fig 7) comprising a bowl (130) and a cap or cover (132) which may be positioned on said bowl in a removable manner, wherein said cap and said bowl, with said cap positioned on said bowl, define an internal space which is closed and not accessible from the outside (Fig 7), 
wherein said cage is equipped with a liquid container adapted to watering said laboratory animals (water in the cage 20 for animals), 

Cogner discloses a sensor in an animal cage for identifying cage conditions such as a water change (col 36; ln 5-20). 
Laliberte discloses a device for maintaining domestic and/or laboratory animals (analogous art). Cogner does not explicitly disclose, Laliberte discloses:
first means adapted to detect the presence and/or quantity of food in said feeder (magnetic sensor 44), characterized in that said first means adapted to detect the presence and/or quantity of food in said feeder comprise first means adapted to generate a magnetic field (44) and first means adapted to detect and measure said magnetic field along at least two directions orthogonal to one another x, y or x, z or y, z (44), and 
wherein said first means adapted to generate said magnetic field are movable and positioned so that each variation equal to or greater than a predefined variation of the quantity of food in said feeder translates into a variation of at least the intensity and/or the direction of said magnetic field along at least one of said two directions orthogonal to one another x, y or x, z or y, z (44).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laliberte by incorporating the first means adapted to detect the presence and/or quantity of food as taught by Cogner. 
This would be done to “allow lab personnel to reliably and conveniently monitor the interior conditions of each individual cage supported by a rack system” and “allow for tracking of cage conditions and identification of cages that share certain conditions (e.g. amount of food and/or water placed into the cage and when each amount was placed in the cage…)” (Cogner; col 36, ln 61-col 37, ln 15). 

Regarding claim 13, Cogner discloses a cage for housing laboratory animals (Fig 7), 
said cage (20; Fig 7) comprising a bowl (130) and a cap or cover (132) which may be positioned on said bowl in a removable manner, wherein said cap and said bowl, with said cap positioned on said bowl, define an internal space which is closed and not accessible from the outside (Fig 7), 
wherein said cage is equipped with a liquid container adapted to watering said laboratory animals (water in the cage 20 for animals), 

Cogner discloses a sensor in an animal cage for identifying cage conditions such as a water change (col 36; ln 5-20). 
Laliberte discloses a device for maintaining domestic and/or laboratory animals (analogous art). Cogner does not explicitly disclose, Laliberte discloses:
wherein said cage is equipped with third means adapted to detect the presence and absence of said container (44), wherein said third means adapted to detect the presence of said container comprise third means adapted to generate a magnetic field and third means adapted to detect and measure said magnetic field along at least two directions orthogonal to one another x, y or x, z or y, z (44), and 
wherein said third means (44) adapted to generate said magnetic field are positioned with respect to said container so that the absence of said container translates into a variation of at least the intensity and/or the direction of said magnetic field along at least one of said two directions orthogonal to one another x, y or x, z or y, z with respect to the intensity and/or the direction of said magnetic field along at least one of said two directions orthogonal to one another x, y or x, z or y, z in the presence of said container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tecniplast SPA (EP 2760281). 
Regarding claim 17, Tecniplast discloses a shelving for housing laboratory animals (Fig 6), 
wherein said shelving is shaped so as to be capable of housing a plurality of housing cages (Fig 6),
 wherein said shelving comprises fourth means (electronic device 100) adapted to detect the presence and absence of at least one of said cages (monitoring the dielectric properties of the material above the electrodes is possible to discriminate different situations: no cage inserted into a cage rack slot para 0047; see also para 0077), 
wherein said fourth means (radiating element 200) adapted to detect the presence and absence of said at least one cage comprise fourth means adapted to generate a magnetic field and second means (detecting sensor not shown in drawings: para 0027); and 
wherein said fourth means adapted to generate said magnetic field are positioned with respect to said at least one cage so that the absence of said at least one cage translates into a variation of at least the intensity and/or the direction of said magnetic field (suitable to detect the variations of said electro-magnetic field; para 0027) along at least one of said directions orthogonal to one another (x, y and z) with respect to the intensity.	
Tecniplast discloses the claimed invention, except for “the second means are adapted to detect and measure said magnetic field along at least three directions orthogonal to one another (x, y and z)”. However, simple substitution of one known magnetic field sensor (generic tri axis magnetic sensors) for another (sensor of Tecniplast SPA) would achieve the predictable result of locating the cage on the shelf. Therefore, it would have been obvious to one of ordinary skill in the art to use a tri axis magnetic sensor for improved detection of the animal cage. 

Allowable Subject Matter
Claims 2-10, 12, 14-16, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of the first, second, third and fourth means adapted to generate a magnetic field in combination with the remaining limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Esmaeili (US-20090002496-A1), Coiro (US-20070256643-A1), Coiro (US-20090293815-A1), Ingley (US-7497187-B2), and Ulman (US-6367418-B1). 
These documents present alternative designs similar in scope that illustrate relevant features which may demonstrate the level of novelty in comparison to the Applicant’s inventive submission. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644